Name: Council Decision (EU) 2015/137 of 26 January 2015 renewing the terms of office of the Vice-President of the Office for Harmonization in the Internal Market (Trade Marks and Designs) and of two Chairmen of the Boards of Appeal of the Office for Harmonization in the Internal Market (Trade Marks and Designs)
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2015-01-29

 29.1.2015 EN Official Journal of the European Union L 23/17 COUNCIL DECISION (EU) 2015/137 of 26 January 2015 renewing the terms of office of the Vice-President of the Office for Harmonization in the Internal Market (Trade Marks and Designs) and of two Chairmen of the Boards of Appeal of the Office for Harmonization in the Internal Market (Trade Marks and Designs) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 207/2009 of 26 February 2009 on the Community trade mark (1), and in particular Article 125 and Article 136 thereof, Whereas: (1) On 18 November 2014, the Administrative Board of the Office for Harmonization in the Internal Market (Trade Marks and Designs) ('the Office') submitted to the Council its proposals concerning the renewal of the terms of office of the Vice-President of the Office and of two Chairmen of the Boards of Appeal of the Office. (2) The terms of office of Mr Christian ARCHAMBEAU as Vice-President of the Office and of Mr TomÃ ¡s DE LAS HERAS and Mr Detlef SCHENNEN as Chairmen of the Boards of Appeal of the Office should be renewed for a period of five years or until retirement age if retirement age is reached during the new term of office, HAS ADOPTED THIS DECISION: Article 1 The term of office of Mr Christian ARCHAMBEAU as Vice-President of the Office is hereby renewed for the period from 1 December 2015 to 30 November 2020 or until retirement age if retirement age is reached during the new term of office. Article 2 The term of office of Mr TomÃ ¡s DE LAS HERAS as Chairman of the Boards of Appeal of the Office is hereby renewed for the period from 1 March 2016 to 28 February 2021 or until retirement age if retirement age is reached during the new term of office. Article 3 The term of office of Mr Detlef SCHENNEN as Chairman of the Boards of Appeal of the Office is hereby renewed for the period from 1 November 2015 to 31 October 2020 or until retirement age if retirement age is reached during the new term of office. Article 4 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 26 January 2015. For the Council The President J. DÃ ªKLAVS (1) OJ L 78, 24.3.2009, p. 1.